lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

FRANKZA|\/|POGNA, 1 NO. 17 EAL 2014

Respondent .
: Petition for Allowance of Appeal from the
: Order of the Commonwealth Court

LAW ENFORCE|\/|ENT HEALTH
BENEF|TS, |NC.,

Petitioner

ORDER

PER CUR|AM
AND NOW, this 9th day of September, 2014, the Petition for Allowance of
Appeal is hereby GRANTED on the following issues as stated by Petitioner:

a. Whether Courts may disregard the vital function of corporate
self-governance by second-guessing the decisions of corporate
directors and failing to provide the required deference to their
decision simply because the court may not agree with the decision?

b. Whether a court may simply usurp the role of corporate directors by
negating the presumption of good-faith to the decisions of directors
required by law by simply asserting, without requiring any proof
thereof, a conflict of interest by the directors?

c. Whether funds, whose original source was a public entity, retain
their public character once the public entity distributes those funds
to a private corporation in satisfaction of an obligation, and after the
private corporation had retained those funds as corporate assets,
and after that corporation utilized the corporate assets for a
corporate purpose'?